COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of A.C., K.L.C. III and L.C.

Appellate case number:      01-20-00002-CV

Trial court case number:    18CP0096

Trial court:                306th District Court of Galveston County

       This case was abated and remanded to the trial court for the trial court to appoint
new counsel. On October 5, 2020, appellant’s newly appointed counsel filed appellant’s
brief. Accordingly, we REINSTATE this case on the Court’s active docket.


       Appellee’s brief, if any, is ORDERED to be filed within 20 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: ___/s/ Sherry Radack__________
                    Acting individually  Acting for the Court

Date: ____October 8, 2020___